                     1   J. Christopher Mitchell (Bar No. 215639)
                         HOGAN LOVELLS US LLP
                     2   80 South 8th Street, Suite 1225
                     3   Minneapolis, MN 55402
                         Telephone: (612) 402-3018
                     4   Facsimile: (612) 339-5167
                         chris.mitchell@hoganlovells.com
                     5
                         Attorneys for Defendant
                     6   STARKIST CO.
                     7

                     8                                   UNITED STATES DISTRICT COURT
                     9                                NORTHERN DISTRICT OF CALIFORNIA
                 10
                                                              OAKLAND DIVISION
                 11

                 12

                 13      PATRICK HENDRICKS, individually and on             Case No.: 4:13-cv-00729-HSG
                         behalf of all others similarly situated,
                 14
                                                                            JOINT STIPULATION AND ORDER
                 15                                                         REGARDING SUPPLEMENTAL
                                                                            SUBMISSION
                                            Plaintiff,
                 16
                                                                            Judge Haywood S. Gilliam, Jr.
                 17
                                 v.                                         Courtroom 2- 4th Floor
                 18

                 19      STARKIST CO.,
                 20

                 21                      Defendant.
                 22

                 23

                 24

                 25

                 26

                 27

                 28
H OGAN L OVELLS US
       LLP
  ATTORNEYS AT LAW                    JOINT STIPULATION AND ORDER REGARDING SUPPLEMENTAL SUBMISSION –
                                                            Case No. 4:13-cv-00729-HSG
                         DocID
                     1           WHEREAS, the parties wish to update the Court as to the status of the Supplemental

                     2   Submission requested by the Court during the January 31, 2019 Telephonic Case Management

                     3   Conference;

                     4           WHEREAS, during the Case Management Conference, the Court asked StarKist to

                     5   endeavor to file the Supplemental Submission by February 7, 2019, but stated that StarKist could

                     6   take additional time if needed;

                     7           WHEREAS, the parties recently submitted, and the Court recently entered, a Stipulation

                     8   and Order providing that the Supplemental Submission would be filed by February 11, 2019;

                     9           WHEREAS, due to unforeseen circumstances, StarKist’s decision-makers have been

                 10      unable to grant sign-off on the Supplemental Submission in time for a February 11, 2019 filing;

                 11              WHEREAS, StarKist’s counsel fully intends and expects to file the Supplemental

                 12      Submission on February 12, 2019, but in an abundance of caution requests a deadline of February

                 13      13, 2019;

                 14              THEREFORE, the parties agree that the Supplemental Submission shall be filed on or

                 15      before February 13, 2019.

                 16              IT IS SO STIPULATED AND AGREED.

                 17

                 18

                 19      Dated: February 11, 2019                         HOGAN LOVELLS US LLP
                 20

                 21                                                       By: /s/ J. Christopher Mitchell
                                                                             J. Christopher Mitchell
                 22                                                          Attorneys for Defendant
                                                                             STARKIST CO.
                 23

                 24      Dated: February 11, 2019                         BURSOR & FISHER, P.A.

                 25

                 26                                                       By: /s/ L. Timothy Fisher
                                                                             L. Timothy Fisher
                 27                                                          CLASS COUNSEL

                 28
H OGAN L OVELLS US                                                     -1-
       LLP
  ATTORNEYS AT LAW                   JOINT STIPULATION AND ORDER REGARDING SUPPLEMENTAL SUBMISSION –
                                                           Case No. 4:13-cv-00729-HSG
                         DocID
                     1                                                ATTESTATION

                     2           I, J. Christopher Mitchell, hereby attest, pursuant to N.D. Cal. Local Rule 5.1(i)(3), that

                     3   concurrence to the filing of this document has been obtained from each signatory hereto.

                     4

                     5                                                                 /s/ J. Christopher Mitchell
                                                                                       J. Christopher Mitchell
                     6

                     7

                     8

                     9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
H OGAN L OVELLS US                                                        -2-
       LLP
  ATTORNEYS AT LAW                  JOINT STIPULATION AND ORDER REGARDING SUPPLEMENTAL SUBMISSION –
                                                          Case No. 4:13-cv-00729-HSG
                         DocID
                     1                                                 ORDER

                     2           The Court has considered the above Stipulation and finds that it is in the interests of all

                     3   Parties and in service of judicial economy and efficiency.

                     4           IT IS SO ORDERED this 12th day of February, 2019.

                     5

                     6
                                                                        _______________________________________
                     7                                                  HON. JUDGE HAYWOOD S. GILLIAM, JR.
                     8

                     9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
H OGAN L OVELLS US                                                        -3-
       LLP
  ATTORNEYS AT LAW                  JOINT STIPULATION AND ORDER REGARDING SUPPLEMENTAL SUBMISSION –
                                                          Case No. 4:13-cv-00729-HSG
                         DocID
